IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60828
                         Summary Calendar



ROBERT E. JONES,

                                         Plaintiff-Appellee,

versus

JOE CONNER ET AL.,

                                         Defendants,

JOE CONNER, EDDIE BOUND, AND DONNIS CHATMAN,

                                         Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:96-CV-323-EMB
                      --------------------
                         August 31, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The defendants appeal the amount of damages awarded to the

plaintiff, Robert Jones, for injuries received as the result of

the defendants’ use of excessive force against him at

Mississippi’s Parchman penitentiary.

     A trial court’s assessment of damages is a finding of fact

that is scrutinized under the “clear error” standard.     Wheat v.

United States, 860 F.2d 1256, 1259 (5th Cir. 1988).     A trial

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60828
                                -2-

court is allowed wide discretion in setting a damage award.

Wheat, 860 F.2d at 1259.   Absent an error of law, the reviewing

court will sustain the amount of damages awarded by the fact

finder, unless the amount is clearly erroneous or so gross or

inadequate as to be contrary to right reason.    Sockwell v.

Phelps, 20 F.3d 187, 192 (5th Cir. 1994) (citing Thompkins v.

Belt, 828 F.2d 298, 301 (5th Cir.1987)).   Physical injury, pain

and suffering, personal humiliation, mental distress, and

embarrassment are compensable under § 1983.     See Baskin v.

Parker, 602 F.2d 1205, 1209 (5th Cir.1979); Thompkins, 828 F.2d

at 301-02.

     The magistrate judge found that “the medical records and

pictures clearly establish that plaintiff was beaten,” and that

he “was injured [and] was treated for a significant injury.”    The

defendants have cited no authorities in support for a lower

damage award, nor do they specify what that award should be.    If

it is assumed that the magistrate judge’s award was compensatory

only, $6,000 was not “so gross as to be contrary to right

reason.”   See Sockwell, 20 F.3d at 192.   Cf., e.g., Williams v

Omodt, 640 F. Supp. 120, 123 (D. Minn. 1986) ($5,000 compensatory

damages for bruises, swelling, and considerable pain, but no

permanent injury, resulting from beating by a single prison

guard).

     When the magistrate judge found constitutionally excessive

force, he made the threshold finding of “evil intent” or “callous

indifference” needed to warrant punitive damages, because the

threshold standard for excessive-force liability - that the force
                           No. 99-60828
                                -3-

was applied “maliciously and sadistically for the very purpose of

causing harm,” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) - is

substantially indistinguishable from the threshold standard for

punitive damages.   See Smith v. Wade, 461 U.S. 30, 33, 51-53 &

n.17 (1983).   Any punitive damages award thereafter would have

rested on the magistrate judge’s “discretionary moral judgment”

as to the punishing and deterring effect punitive damages might

have against these defendants.   Id. at 30, 50-52.   The defendants

fail to argue any abuse of discretion, and an award of punitive

damages would not have been abusive.

     The $6,000 award was not clearly erroneous if compensatory,

nor an abuse of discretion if punitive, nor excessive if a

combination of both punitive and compensatory damages.

Accordingly, the ruling of the magistrate judge is AFFIRMED.